PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
STILLER et al.
Application No. 15/866,660
Filed: January 10, 2018
For: METHODS AND APPARATUSES FOR PRODUCTION OF CARBON, CARBIDE ELECTRODES,  AND CARBON COMPOSITIONS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 22, 2022, to revive the above-identified application. This is also a decision on the Request for Expedited Petition Review under 37 CFR 1.182, filed March 2, 2022.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed May 12, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on August 13, 2021. A Notice of Abandonment was mailed on August 25, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form the Issue Fee Transmittal with payment of the issue fee of $600.00, (2) the petition fee of $1050.00 and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/Michelle R. Eason/
Michelle R. EasonLead Paralegal SpecialistOffice of Petitions